Citation Nr: 0125384	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-12 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability currently assigned a 40 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from September 1955 to 
November 1957.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal of a May 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi that denied an 
increased rating for the low back disability.  The Board 
remanded the case for additional development in October 2000; 
the RO has now returned the case to the Board for appellate 
review.


FINDINGS OF FACT

1.  All available and relevant evidence necessary for 
disposition of the increased rating issue as to the low back 
disability has been obtained by the RO.

2.  The appellant's service-connected low back disability is 
manifested primarily by complaints of severe low back pain, 
sleep disturbance due to back discomfort and reduced activity 
due to the pain and objective clinical findings suggestive of 
muscle spasms and some decreased sensation to pinprick in the 
left foot, negative straight leg raises, the use of pain 
medication and moderate to severe restriction of lumbar spine 
motion.  

3.  The level of disability produced by the appellant's low 
back disability is consistent with severe lumbosacral strain 
or severe intervertebral disc syndrome, but not pronounced 
intervertebral disc syndrome.

4.  The disability of the low back is not so unusual as to 
render application of the regular schedular provisions 
impractical.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the appellant's lumbar spine disability have not been met on 
either a schedular or extraschedular basis.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5100 et seq. (West Supp. 
2001)); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a and Diagnostic Codes 
5289, 5293 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that the criteria for an evaluation in excess of 40 
percent for the appellant's low back disability have not been 
met.

I.  Schedular rating.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10, 4.41.  The evidence of the present levels of 
disability is found in the reports of the VA medical 
treatment rendered between January 1998 and October 2000; the 
report of the VA medical examination conducted in March 1999; 
the reports of private treatment rendered between June 1998 
and November 1999; and various written statements submitted 
by the appellant and his representative.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

For disabilities involving substantiated presence of 
degenerative or traumatic arthritis, Diagnostic Codes 5010-
5003 provide that arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, and that 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

There are a number of Diagnostic Codes specifically 
pertaining to the low back.  Under Diagnostic Code 5289, a 40 
percent rating is warranted when there is favorable ankylosis 
of the lumbar spine and a 50 percent rating is warranted when 
there is unfavorable ankylosis.  Under Diagnostic Code 5293, 
intervertebral disc syndrome, a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when a low back disorder produces or more 
nearly approximates pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of diseased disc, with little intermittent 
relief.

The appellant's low back disability could also be evaluated 
under Diagnostic Code 5295, lumbosacral strain.  Under 
Diagnostic Code 5295, a 40 percent evaluation (the highest 
award under this Code) requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, and positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  

The appellant's low back disability has been evaluated by the 
RO as 40 percent disabling under Diagnostic Code 5293.

With the above legal criteria in mind, the relevant evidence 
will be summarized.  The appellant underwent a VA medical 
examination in March 1999.  He complained of low back pain 
and a lack of sensation in the left foot.  The examiner noted 
that the appellant did not appear to be in any acute distress 
and that his gait and station were within normal limits.  On 
physical examination, the appellant refused to squat or walk 
on his heels or toes.  He was able to stand on one foot at a 
time without loss of balance.  He was able to doff and don 
his shoes and socks without any difficulty and he was able to 
sit on the examination table without any difficulty.  
Straight leg raises while sitting were negative, but the 
appellant complained of severe back pain and refused to 
perform them when he was lying down.  Passive straight leg 
raises revealed low back pain at 45 degrees.  The appellant 
was somewhat tender to touch throughout the lower lumbar 
area.  His range of motion of the low back was described as 
extremely limited as the appellant complained of pain, 
however the examiner noted that the appellant did not seem to 
have any increased pain while performing the range of motion.  
The appellant demonstrated 30 degrees of flexion, zero 
degrees of extension, five degrees of left lateral flexion, 
10 degrees of right lateral flexion and 20 degrees of right 
and left rotation.  The examiner stated that sensory function 
testing revealed subjective dullness to pin prick on the left 
foot medially and laterally.  The radiology report indicated 
that there was straightening of the lumbar spine that 
suggested muscle spasm.  There were early hypertrophic 
degenerative changes throughout the lumbar spine.  There were 
moderate changes of chronic disc disease at L4-5 and L5-S1.  
The examiner rendered a diagnosis of degenerative disc 
disease of the lumbosacral spine, status post L4-5 
laminectomy and diskectomy due to lumbar radiculopathy.

Review of private outpatient treatment records dated between 
June 1998 and September 1998 reveals that the appellant 
underwent a series of seven physical therapy sessions for low 
back pain in June and July of 1998.  The physical therapist 
noted relief after the first session, that the appellant 
reported decreased pain with treatment during the second 
session, that the appellant reported decreased pain in the 
leg and back during the fourth session, and that the 
appellant left with excellent relief after the sixth session.  
The note from the seventh session indicated that the 
appellant appeared to be pain-free.  He asked for a discharge 
from treatment secondary to the progress he had made.  In 
September 1998, the physical therapist noted that the 
appellant had not returned for any additional treatment and 
that he had improved with the treatment he did receive.  It 
was also noted that the appellant had minimal pain and his 
body mechanics were better.  

In September 1998, the appellant sought treatment at the 
Europa Family Medical Clinic for complaints of low back pain 
times three days.  On physical examination the appellant 
demonstrated negative straight leg raises.  The private 
doctor attributed the appellant's low back pain to a probable 
underlying prostatitis.  The appellant next sought treatment 
from this physician in November 1999.  He complained of neck 
and arm pain, as well as muscle spasms in his low back.  On 
physical examination the appellant demonstrated negative 
straight leg raises.  The doctor prescribed Valium as a 
muscle relaxer.

Review of VA outpatient treatment records reveals that the 
appellant sought treatment for complaints of low back pain in 
January 1998.  He reported that he had injured his back in a 
car accident in September 1997.  In February 1999, he 
continued to complain of low back pain and said that Motrin 
did not help.  He also reported that he was sleeping poorly 
due to his low back pain.  In July 1999, the appellant 
complained of increased back pain.  In January 2000, the 
appellant sought stronger pain medication, but the VA doctor 
refused to prescribe narcotics; the appellant declined a pain 
clinic evaluation.  The appellant reported that he was having 
a little more pain in cold weather but he denied any weakness 
in the leg.  In October 2000, the appellant reported that he 
continued to have back pain that sometimes awoke him at 
night.  He said the pain was worse in cold weather.  On 
physical examination, the doctor stated that the appellant 
looked well and that he demonstrated a normal gait.  The 
clinical impression was low back pain.

After careful consideration of the evidence of record 
pertaining to the issue of entitlement to a rating in excess 
of 40 percent for a low back disability, the Board concludes 
that the evidence of record does not reflect the pronounced 
level of disability required for a 60 percent rating under 
Diagnostic Code 5293.  In this regard, while the March 1999 
VA examination showed some evidence of lumbar radiculopathy, 
the appellant had not complained of weakness or pain in his 
leg after he finished his physical therapy in July 1998 and 
straight leg raises were found to be negative in September 
1998 and November 1999 by the appellant's private doctor.  
The appellant demonstrated a normal gait in October 2000.  
The evidence of record shows only one series of physical 
therapy that was discontinued because of the appellant's 
progress and pain relief.  Thereafter, the appellant only 
sought treatment on less than 10 occasions in more than two 
years indicating at least intermittent relief.  Moreover, the 
ranges of lumbar motion demonstrated upon VA examination were 
indicated to be due to lack of effort.  Furthermore, no 
ankylosis of the lumbar spine has been demonstrated and 
therefore Diagnostic Code 5289 is not for application.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is moderate 
to severe for bending and rotation, flexion and extension, 
and the degree of pain he has.  With increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like, are 
expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, 
chronic pain was reported and there is clinical evidence 
indicative of muscle spasms and some decrease in sensation.  
The appellant has consistently complained of chronic pain, 
and recent objective medical evidence did show findings of 
limitation of motion and pain on motion was observed.  The x-
rays taken in March 1999 showed only moderate changes of 
chronic disc disease.  There currently is no clinical 
evidence sufficient for a diagnosis of more than moderate 
radiculopathy.  

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, the most current medical evidence 
shows no objective evidence that pronounced low back 
impairment is demonstrated.  There currently is no clinical 
evidence sufficient for a diagnosis of any neurological 
deficit other than some subjective dullness to pinprick in 
the left foot and radiographic examination has revealed only 
moderate changes of chronic disc disease.  As such, findings 
commensurate with pronounced low back disc impairment under 
Diagnostic Code 5293 are not shown.  

Furthermore, no ankylosis of the lumbar spine has been 
demonstrated and therefore Diagnostic Code 5289 is not for 
application.  While the medical evidence could support a 
finding of severe lumbosacral strain under Diagnostic Code 
5295, this would not result in a higher rating since the 
highest rating under that Code is 40 percent.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  It is the Board's 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely different 
function" affected by the neurologic versus the orthopedic 
findings that would warrant a separate evaluation.  See 
38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 (1994).  
The pain and functional limitations caused by the low back 
disorder are contemplated in the 40 percent rating that has 
been assigned.  Thus, 38 C.F.R. § 4.40, et seq. do not 
provide basis for the assigning of a separate or increased 
disability rating.  

There is no credible, competent evidence indicating a greater 
degree of functional loss attributable to the low back 
disability than that commensurate with the 40 percent rating 
currently assigned.  Therefore, the regular schedular 
standards, with the 40 percent evaluation currently assigned, 
adequately compensate appellant for any adverse industrial 
impact caused by his low back disability.

As such, the Board does not find that the objective clinical 
evidence warrants an evaluation in excess of 40 percent due 
to functional impairment manifested by weakness or other 
related symptomatology of the appellant's low back, to 
include decreased endurance, excess fatigability, and 
incoordination.  There is no competent credible evidence at 
this time suggesting that the appellant's low back disability 
produces more than moderate to severe functional impairment 
so as to warrant a schedular evaluation in excess of 40 
percent under 38 C.F.R. §  4.40 and § 4.45, or the applicable 
Diagnostic Codes.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 91, 93 (1992); 
Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As such, 
findings commensurate with pronounced low back disc 
impairment under Diagnostic Code 5293 are not shown.  Again, 
no ankylosis of the lumbar spine has been demonstrated and 
therefore Diagnostic Code 5289 is not for application.

II.  Extraschedular evaluation.

As reflected by the June 1999 Statement of the Case and the 
July 2001 Supplemental Statement of the Case, the RO declined 
to assign an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  The Board has also considered whether this 
case warrants the assignment of an extraschedular rating.

The Board finds that an extraschedular evaluation is not 
warranted for the appellant's service-connected low back 
disability at issue in this case because the evidence does 
not show that this disability presents an unusual or 
exceptional disability picture.  38 C.F.R. § 3.321(b)(1).  

It is undisputed that the appellant's symptoms associated 
with the low back disability have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Indeed, the schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 C.F.R. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

Significantly, the low back disability has not required any 
post-service period of hospitalization apart from his 1966 
surgery and the low back disability has not, in and of 
itself, markedly interfered with employment.  There is no 
credible, competent evidence indicating a greater degree of 
functional loss attributable to the low back disability than 
that commensurate with the assigned 40 percent rating.  The 
evidence does not indicate that the service-connected low 
back disability interferes markedly with employment in a way 
not contemplated by the schedular rating.  Therefore, the 
regular schedular standards, with the 40 percent evaluation 
currently assigned, adequately compensate the appellant for 
any adverse industrial impact caused by his low back 
disability.  Accordingly, the Board finds that the regular 
schedular standards applied in the current case adequately 
describe and provide for the appellant's disability level for 
the low back disability, and that the grant of an 
extraschedular evaluation for that disability is not 
warranted.

III.  Veterans Claims Assistance Act of 2000.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, the RO 
did have the benefit of the explicit provisions of VCAA, and 
VA's duties with respect to the appellant's increased rating 
claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to a establish higher rating for his low back 
disability in the June 1999 Statement of the Case and the 
July 2001 supplemental Statement of the Case.  The Board 
finds that the discussions in the rating decisions, the 
Statement of the Case, the Supplemental Statement of the Case 
and the RO letters sent to the appellant in effect informed 
him of the information and evidence that would be needed to 
substantiate his increased rating claim and complied with 
VA's notification requirements.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5100 et seq. (West Supp. 2001)); 66 Fed. Reg. 45620 
(August 29, 2001).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the appellant's low back 
increased rating claim have been properly developed and that 
no useful purpose would be served by remanding said issue 
with directions to provide further assistance to the 
appellant.  There is no indication that additional relevant 
medical records exist that would indicate a greater degree of 
severity with respect to the service-connected low back 
disability than those already of record.  In addition, VA 
afforded the appellant a pertinent medical examination.  
Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the appellant's low back increased rating issue on appeal, 
and that the duty to assist the appellant has been satisfied.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. § 5100 et seq. (West Supp. 2001)); 66 
Fed. Reg. 45620 (August 29, 2001).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
increased rating claim denied here.  Since the preponderance 
of the evidence is against this low back increased rating 
claim, the benefit of the doubt doctrine does not apply.  
Schoolman v. West, 12 Vet. App. 307, 311 (1999).






ORDER

An evaluation in excess of 40 percent for the low back 
disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 


